Citation Nr: 1726381	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-23 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, Ohio


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided from August 3, 2010, to August 7, 2010, at Riverside Methodist Hospital, Columbus, Ohio.

REPRESENTATION

Appellant represented by:	National Veterans Legal Services Program

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from September 1953 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 determination of a VA Medical Center (VAMC) that denied payment or reimbursement of certain medical expenses incurred from August 3, 2010, to August 7, 2010.  The VAMC is the Agency of Original Jurisdiction (AOJ) in the present matter.

In February 2012, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.   

The case was remanded in April 2012 and June 2013 for further development.  Following those remands, a Board decision in September 2013 denied this claim.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in May 2016, the Court vacates the Board's denial of this issue, and remanded the case for readjudication in accordance with the decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Board denied this claim as a matter of law in September 2013 as the Veteran's expenses were partially covered by Medicare.  In Staab v. McDonald, 28 Vet. App. 50 (2016), the Court invalidated and set aside 38 C.F.R. § 17.1002(f) (2016) to the extent that the regulation acts as a bar to reimbursement in cases where a Veteran has only partial coverage under a health-plan.  In accordance with Staab, the Board's prior determination that 38 U.S.C.A. § 1725 barred reimbursement was reversed and the decision was vacated.  This appeal has since been returned to the Board.

The Board's June 2013 remand directed that a medical opinion be obtained to determine whether the treatment at issue was rendered in a medical emergency of such nature that a prudent layperson reasonably expected that delay would have been hazardous to life or health.  A review of the claims file does not show that such opinion was ever obtained.  In this regard, a June 2013 Supplemental Statement of Case (SSOC) following the Board's remand contained no mention of any such opinion.  Therefore, as the Board's prior directives have not been substantially complied with, another remand is necessary.

Additionally, it also appears that the claims file may not be complete.  SSOCs dated in May 2012, August 2012, and June 2013 all referred to a May 2012 VAMC second level clinical review for the episode of care at issue.  This review is not in the claims file.  On remand, a copy of this May 2012 review should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a copy of the May 2012 VAMC second level clinical review for the episode of care at issue.  If this record is not available, the Veteran should be so informed, and notations as to the unavailability of such record and as to the attempts made to obtain the document should be made in the claims file.  This report should be associated with the claims folder. 

2.  Obtain a medical opinion that shows review of the Veteran's private medical treatment at Riverside Methodist Hospital in Columbus, Ohio from August 3, 2010, to August 7, 2010.  The examiner must provide an opinion as to whether the private medical services were rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay would have been hazardous to life or health.  The examiner should provide reasons and bases for the opinion and discuss the March 2011 private physician's opinion.  

The examiner should also opine as to whether a VA or other Federal facility was feasibly available and whether an attempt to use them beforehand or obtain prior VA authorization for the services required would have been reasonable.  The examiner should provide reasons and bases for the opinion.  If the examiner opines that such a facility was reasonably available, the examiner should state which facility was feasibly available and indicate that such facility was capable of performing the required services.

3.  Then, after ensuring that the requested opinion complies with the remand specifications, after any further development deemed necessary, readjudicate the Veteran's claim.  Please note that this case has been advanced on the Board's docket on account of advanced age.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




